 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      YONG GUO,                                          Case No. C18-1557 RSM
 9
10                  Petitioner,                          ORDER DENYING PETITIONER’S
                                                         MOTION FOR RECONSIDERATION
11                     v.                                AND MOTION FOR RELEASE
12    KRISTEN NIELSON, et al.,
13
                   Respondents.
14
             This matter comes before the Court on Petitioner Yong Guo’s Motion for
15
16   Reconsideration (Dkt. #19) and “Urgent Request to Release,” (Dkt #21).

17          Petitioner’s Motion for Reconsideration was received and docketed by the Court on July
18
     22, 2019. Id. Petitioner dated his filing July 8, 2019, but it was not postmarked until July 19,
19
     2019. Id. Petitioner moves the Court to reconsider the June 18, 2019, Order dismissing this
20
     petition, arguing that the Court erred by disregarding certain facts. Petitioner reiterates facts
21
22   and legal arguments already presented to the Court. For example, Petitioner reiterates his

23   objections to his continued detention, the failure of ICE to conduct reviews with written
24
     decisions, and alleged due process violations pertaining to his hearing before an immigration
25
     judge. Petitioner cites no new legal authority.
26
27          “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily

28   deny such motions in the absence of a showing of manifest error in the prior ruling or a

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION AND MOTION
     FOR RELEASE - 1
     showing of new facts or legal authority which could not have been brought to its attention
 1
 2   earlier with reasonable diligence.” Id. Motions for reconsideration must be filed within

 3   fourteen days after the order to which it relates is filed. LCR 7(h)(2).
 4
            As an initial matter, the Court finds Petitioner’s Motion for Reconsideration to be
 5
     untimely. A timely motion for reconsideration in this case would have been filed no later than
 6
 7   July 2, 2019. Petitioner did not draft this Motion until a week after that deadline, it was not

 8   postmarked until two weeks after that, and it was not received by the Court until the following
 9   Monday. For this reason alone, this Motion is properly dismissed.
10
            Despite this procedural error, the Court has examined the substance of Petitioner’s
11
     Motion. Petitioner has failed to show manifest error in the Court’s prior ruling or present new
12
13   facts or legal authority which could not have been brought to its attention earlier with

14   reasonable diligence. The Court continues to find that Petitioner is not entitled to release for
15   the reasons previously articulated. See Dkt. #13 at 7–8. The Court continues to find that the
16
     record fails to demonstrate a procedural deficiency with Petitioner’s original bond hearing, and
17
     that the Supreme Court has ruled in Jennings v. Rodriguez, 138 S. Ct 830 (2018), that aliens
18
19   detained under §1226(a) are entitled to receive bond hearings at the outset of detention but are

20   not entitled to periodic bond hearings every six months. See Dkt. #17 at 3–4. Accordingly, the
21
     Motion for Reconsideration will be denied.
22
            The Court has also examined Petitioner’s “Urgent Request to Release.” Petitioner
23
24   argues several family health and financial issues demand his immediate release from detention

25   for humanitarian reasons.     Dkt. #21.     Although the Court is sympathetic to Petitioner’s
26   situation, the Court notes he has addressed the filing “to whom it may concern/Director of ICE
27
28

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION AND MOTION
     FOR RELEASE - 2
     Field Office,” and that he provides no legal basis for the Court to intervene and order his
 1
 2   release based on this filing. Accordingly, this Motion too will be denied.

 3          Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 4
     finds and ORDERS that Petitioner’s Motion for Reconsideration (Dkt. #19) and Petitioner’s
 5
     Motion for Release (Dkt. #21) are DENIED.
 6
 7          DATED this 1st day of August 2019.

 8
 9
10
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION AND MOTION
     FOR RELEASE - 3
